Citation Nr: 0822709	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-32 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an inguinal adenopathy 
or lymphadenopathy disorder.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to July 
1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  This case was remanded by the 
Board in November 2004 and January 2007 for additional 
development.

The Board denied the claim on appeal by an October 2007 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an April 2008 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal in May 2008 for development in 
compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2007).  Here, the Court remanded the Board's 
decision in this matter, finding that the Board's October 
2007 decision failed to consider McClain v. Nicholson, 21 
Vet. App. 319 (2007) and that the June 2007 VA medical 
examination report did not sufficiently address the etiology 
of the veteran's claimed disorder.  Therefore, the Board 
finds that its decision of October 23, 2007 failed to provide 
the veteran due process under the law.  Accordingly, in order 
to prevent prejudice to the veteran, the October 2007 
decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the October 2007 decision 
by the Board had never been issued.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran had 
a diagnosis of an inguinal adenopathy or lymphadenopathy 
disorder during the pendency of the claim.

2.  The medical evidence of record shows that the veteran's 
inguinal adenopathy or lymphadenopathy disorder was related 
to military service.


CONCLUSION OF LAW

An inguinal adenopathy or lymphadenopathy disorder was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim for service connection for an inguinal 
adenopathy or lymphadenopathy disorder as the Board is taking 
action favorable to the veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records include multiple 
references to inguinal adenopathy or lymphadenopathy dated in 
September 1987, October 1987, May 1988, June 1988, July 1998, 
August 1988, September 1998, and August 1989.  In addition, a 
December 1988 medical report gave an assessment of gonorrhea, 
an August 1989 medical report gave an assessment of a 
possible sexually transmitted disease, and in the veteran's 
May 1991 report of medical history, it was noted that the 
veteran had gonorrhea twice during military service.  The May 
1991 separation examination report stated that the veteran 
complained of pain in the right inguinal area.  On clinical 
evaluation, the veteran had "2 tender [right inguinal] lymph 
nodes equal to [large] lima beans in size.  Not [inflamed] or 
suppurative."  The veteran also complained of lower 
abdominal pain before, during, and after intercourse, and 
post-ejaculatory pain in his groin.  The diagnosis was 
lymphogranuloma venerum versus granuloma inguinale versus 
questionable.

After separation from military service, a February 2002 VA 
outpatient medical report stated that the veteran complained 
of a "swollen knot area" on his right groin which was 
present "off and on for years."  On physical examination, 
the veteran had no testicular masses.  There was tenderness 
to palpation over the right testicle palpating cord.  They 
assessment was epidiymitis on the right.

A November 2002 VA outpatient medical report stated that the 
veteran complained of intermittent pain in the right groin 
area.  He reported that it could go away for 6 months or more 
and was worse with walking.  On physical examination, there 
was a 2 centimeter (cm) by 2 cm fluctuant area that was very 
tender in the right inguinal area.  The assessment was right 
lymph node swelling versus cyst.

A June 2003 VA outpatient medical report stated that the 
veteran had a noted recurrent right inguinal swelling which 
had been present for years.  On physical examination, there 
was an enlarged area, questionably a lymph node, in the right 
groin area that was non-tender.

At a March 2004 VA Central Office hearing, the veteran 
testified that during active service he experienced "knot 
pain" during formation marching.  He stated that he was told 
it "might just be a lymph node" that was moving up and down 
in his body.  The veteran stated that he was not provided 
with a firm diagnosis during military service and that the 
pain continued to appear and disappear.  He stated that the 
knot hurt when he walked.

A June 2004 VA outpatient medical report stated that the 
veteran continued to have a swollen lymph node on the right 
groin that was chronic and tender to palpation.  On physical 
examination, there was a tender lymph node in the right groin 
that measured about 2 cm.  The assessment was isolated right 
inguinal lymphadenopathy.

In an April 2005 VA medical examination report, the examiner 
noted that the veteran reported a history of a persistent 
right inguinal lump since military service.  On physical 
examination, there was no left inguinal lump or node present.  
In the right inguinal region there was a 1 cm nontender firm 
node.  The examiner stated that "given the fact that his 
service record documents only a left-sided condition and he 
now complains of a right-sided condition, I would have to 
resort to mere speculation to decide whether or not this is 
also related to the cause of the prior left-sided condition, 
now resolved."  The diagnosis was persistent right inguinal 
lymphadenopathy.

A June 2007 VA medical examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported that his tender, enlarged right inguinal lymph nodes 
had "gradually resolved during the 1990s.  He had a brief 
recurrence of one node enlargement about two years ago, 
during which time, he was having some vague urinary tract 
symptoms.  This node has also resolved as have his urinary 
tract symptoms."  On physical examination, there were no 
enlarged inguinal lymph nodes on either side.  There was a 
general ropy texture of the node chain on the right side that 
was non-tender with no indication of any other abnormality.  
The impression was no current diagnosis.  The examiner opined 
that "the current ropy texture of this region is a result of 
scarring of prior lymph nodes secondary to previous 
gonococcal infections."

The medical evidence of record shows that at the time the 
veteran applied for service connection, he had a diagnosis of 
an inguinal adenopathy or lymphadenopathy which was related 
to military service.  The veteran's service medical records 
show numerous diagnoses of inguinal adenopathy or 
lymphadenopathy disorders.  While the veteran does not have a 
current diagnosis of an inguinal adenopathy or 
lymphadenopathy disorder, such a diagnosis existed at the 
time the veteran filed the claim for service connection and 
for a lengthy period thereafter.  See McClain, 21 Vet. App. 
at 321 (holding that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim even though the 
disability resolves prior to adjudication of the claim).  
Furthermore, the June 2007 VA medical examination report 
specifically stated that the remaining manifestations of the 
veteran's inguinal adenopathy or lymphadenopathy disorder 
were the "result of scarring of prior lymph nodes secondary 
to previous gonococcal infections."  In this regard, the 
Board notes that the veteran received a diagnosis of 
gonorrhea at least once during military service, and possibly 
twice.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's inguinal adenopathy or 
lymphadenopathy disorder is related to his military service 
and therefore service connection for an inguinal adenopathy 
or lymphadenopathy disorder is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The October 23, 2007 decision of the Board is vacated.

Service connection for an inguinal adenopathy or 
lymphadenopathy disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


